Title: From John Adams to C. W. F. Dumas, 2 February 1781
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam Feb. 2. 1781
Dear Sir

Nulla Dies Sine Lineâ, said a great Geometician and you are so good an American, that you will agree with me, that We ought to let no day nor Hour pass in which We can do any Service to our Country, without embracing the opportunity. Such an Occasion as the present when the popular Affections and even the sentiments of Men in Power, Seem to be turning towards America.
When I landed in Spain I was told by the Vice Roy of Gallicia that he had received orders from the Court of Madrid, to treat all Americans, who should arrive within his Government as the best Friends of Spain.
Would it not be Wisdom and Policy as well as Humanity for their High mightinesses to publish Some Permission to Dutch Men of War, Privateers, Letters of Marque and even Merchantmen, to carry their Prizes into American Ports and even to trade with that Country? and also Some Permission to American Privateers and other Vessells to come freely into the Ports of this Republick, bring in their Prizes, sell them and even have them condemned in the Courts of Admiralty? What reasonable objection or Argument can there be against this? What dammage can it do the Republick? Cant We continue to have this suggested to all the northern Courts?
By the 10 Article of the Treaty of Alliance with France, “the most Christian King and the United States agree, to invite or Admit other Powers, who may have received Injuries from England to make common Cause with them, and to Acceed to that Alliance, under Such Conditions as shall be freely agreed to and settled between all the Parties.”
Is not this a proper opportunity for Congress to propose to the King of France, to join in such an Invitation to all the neutral Powers, as We yet call them, tho it Seems they are all within a Hairs Breadth of being belligerent Powers. What think you of this?

Adieu
John Adams

